



FIFTH AMENDMENT TO
PIPELINES AND TERMINALS AGREEMENT
This Fifth Amendment to the Pipelines and Terminals Agreement (this
“Amendment”), by and between Holly Energy Partners, L.P. (“HEP”) and Alon USA,
LP (“Delek”) is entered into as of the 28th day of August, 2019. HEP and Delek
are collectively referred to as the “Parties,” and each individually as a
“Party.”
WHEREAS, HEP and Delek are parties to that certain Pipelines and Terminals
Agreement dated February 28, 2005, (i) as supplemented by that certain Letter
Agreement to Pipeline and Terminals Agreement dated January 25, 2005, (ii) as
further supplemented by that certain Second Letter Agreement to Pipeline and
Terminals Agreement dated June 29, 2007, (iii) as further amended by that
certain First Amendment to Pipelines and Terminals Agreement effective September
1, 2008, (iv) as further amended by that certain Second Amendment to Pipelines
and Terminals Agreement dated March 1, 2011, (v) as further supplemented by that
certain Third Letter Agreement to Pipeline and Terminals Agreement dated June
29, 2007, (vi) as further amended by that certain Third Amendment to Pipelines
and Terminals Agreement dated June 6, 2011, and (vii) as further amended by that
certain Fourth Amendment to Pipelines and Terminals Agreement dated October 6,
2014 (as so supplemented and amended, the “Agreement”);
WHEREAS, Delek has requested that HEP extend the term of the Agreement and HEP
has agreed to extend the term of the Agreement; and
WHEREAS, HEP and Delek desire to further amend the Agreement to reflect the
foregoing.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.    Section 13(a). Section 13(a) of the Agreement is hereby amended and
restated in its entirety as follows:
This Agreement shall be effective as of the Effective Date and shall terminate
at 12:01 a.m. Dallas, Texas, time on March 31, 2020, (the “Initial Term”) unless
earlier terminated pursuant to the provisions of this Agreement or extended by
ALON's exercise of its renewal options as set forth in this Section 13;
provided, however, that Section 12, Section l3(c), Section 17, Section 18,
Section 19, Section 20, and Section 21 shall survive the termination of this
Agreement.
2.    Renewal Notice. The Parties agree that Delek’s notice to exercise its
first renewal option pursuant to Section 13(b) of the Agreement shall be
delivered to HEP no later than October 1, 2019.




--------------------------------------------------------------------------------




3.    General Provisions. To the extent of any conflict between the provisions
of this Amendment and the provisions of the Agreement, the provisions of this
Amendment shall control. Except as set forth in this Amendment, the parties
ratify and affirm the Agreement (as previously supplemented and amended) in its
entirety, and the Agreement shall remain in full force and effect. This
Amendment shall inure to the benefit of, and be binding on, the parties hereto
and their respective successors and assigns. This Amendment may be executed in
any number of duplicate originals or counterparts, each of which when so
executed shall constitute in the aggregate but one and the same document.
4.    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement.
[Signature Page Follows]


































Fifth Amendment to Pipelines and Terminals Agreement


2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first set forth above.
ALON USA, LP
By:    ALON USA GP II, LLC,
its General Partner




By:/s/ Avigal Soreq                 
Name: Avigal Soreq        
Title: SVP            




By:/s/ Frederec Green                
Name: Frederec Green        
Title: EVP            




HOLLY ENERGY PARTNERS, L.P.
By:    HEP LOGISTICS HOLDINGS, L.P.,
its General Partner
By:    HOLLY LOGISTICS SERVICES, L.L.C.,
its General Partner




By:/s/ Richard L. Voliva III            
Name: Richard L. Voliva III    
Title: EVP and CFO        


Signature Page to Fifth Amendment to Pipelines and Terminals Agreement



